ORDER
The Disciplinary Review Board on June 25, 1997, having filed with the Court its decision concluding that JOHN E. BENSTOCK of BAYYILLE, NEW YORK, who was admitted to the bar of this State in 1992, should be suspended from practice for failing to reveal material information on his application to law school and on his application for admission to the New Jersey bar;
And subsequent to the filing of the decision with the Court, the Office of Attorney Ethics having reported to the Court that New York Law School revoked the Juris Doctor degree it had conferred on respondent;
And with the revocation of respondent’s law degree by its conferring authority, respondent no longer possessing the educational prerequisite for admission to the bar;
And good cause appearing;
It is ORDERED that the license of JOHN E. BENSTOCK to practice law in the State of New Jersey be revoked and his name be stricken from the roll of attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.